                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

KENDRICK COOK-BEY, #174 046,                   )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )   CIVIL ACTION NO. 2:16-CV-307-WHA
                                               )                 [WO]
CAMILLE LUCKIE, et al.,                        )
                                               )
       Defendants.                             )


                                    OPINION and ORDER

       On June 11, 2019, the Magistrate Judge filed a Recommendation in this case to which no

timely objections have been filed. Doc. 49. Upon an independent review of the file in this case

and upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED as follows:

       1. Defendants’ motion for summary judgment (Doc. 30) is GRANTED.

       2. This case is DISMISSED with prejudice.

       3. Costs are taxed against Plaintiff.

       A separate Final Judgment will be entered.

       Done, this 2nd day of July 2019.


                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
